DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Possible Status as a Continuation-in-Part
 	This application repeats a substantial portion of prior Application No. 15/236,434, filed on August 13, 2016, and adds disclosure not presented in the prior application.   Here, the subject matter of claim 1 (“separated from the edge of the substrate by the barrier structure”) and the subject matter of claim 8 was not recited in the parent application.  	Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
	As to claim 1, it is unclear how a portion of the insulating layer that covers a sidewall of the epitaxial bulk layer (angled portion of 105 formed on slanted surfaces of A) is separated from the edge of the substrate by the barrier substrate when the insulating layer 105 is formed directly on the substrate 100.  The Examiner assumes the portion of the insulating layer is separated from a lateral vertical edge of the substrate by the barrier structure.
 	Additionally as to claims 1, 2, 7, 8, 12, and 17, there is a lack of antecedent basis for “the substrate”.  Applicant is requested to carefully check all the claims for antecedent basis issues.


 	As to claim 7, there is a lack of antecedent basis for “the opening structure”.  The Examiner assumes “the plurality of opening structures”.  Applicant is requested to carefully check all the claims for antecedent basis issues.

 	As to claim 10, it is unclear how that distributed Bragg reflective layer is formed over the epitaxial layer prior to at least one opening structure is formed.  Although the language “prior to” is directed to process language that does not structurally limit the claim, the structure implied by the process language must be considered.  See MPEP 2113(I).  The structure implied by the process language suggests that the distributed Bragg reflective layer, i.e. insulating layer 105, must be formed under the opening structure if it is formed prior to at least one opening structure being formed.  Yet parent claim 7 and FIG. 3 teach the insulating layer formed over the opening structure.

	
Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, and 12-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Choi et al. (EP 2741338 B1), hereafter “Choi”.

    PNG
    media_image1.png
    491
    719
    media_image1.png
    Greyscale

Choi, Annotated FIG. 3

 	As to claim 1, Choi teaches:
A sapphire substrate 110 having an edge (lateral vertical edge).  The Examiner assumes a lateral vertical edge of the sapphire per the 35 U.S.C. § 112(b) rejection interpretation above.  Choi teaches a corresponding flip-chip light emitting diode (LED) structure.  See Choi, FIG. 3.

An epitaxial layer 120a over the substrate, wherein the epitaxial layer comprises: a first semiconductor layer 122a, a second semiconductor layer 126a, and a light emitting layer 124a between the first semiconductor layer and the second semiconductor layer, wherein the epitaxial layer is divided into an epitaxial bulk layer (A2 + half of region ‘d’ on either side) and a barrier structure (remaining half of ‘d’ on either side of A2 extending into A1 and A3).  The Examiner notes that “epitaxial” is process language that does not add or imply any structural limitations.  Choi teaches the structure as claimed in Annotated FIG. 3 above.

An insulating layer 140B over the epitaxial bulk layer, wherein a portion of the insulating layer that covers a sidewall of the epitaxial bulk layer is separated from the edge of the substrate by the barrier structure.  Per the Examiner’s 35 U.S.C. § 112(b) rejection interpretation above, Choi teaches a portion of the insulating layer 140B separated from a lateral vertical edge of the sapphire substrate 110 by the barrier structure (remaining half of ‘d’ on either side of A2 extending into A1 and A3).

 	As to claim 2, Choi teaches a plurality of opening structures at an edge of the epitaxial layer and extending to a surface of the substrate, thereby exposing a portion of a sidewall of the epitaxial layer and a portion of the surface of the substrate, such that the epitaxial bulk layer is completely isolated from the barrier structure and is different from the barrier structure.  Id.

 	As to claim 3, Choi teaches a plurality of U-shaped opening structures.  Id.


 	As to claim 6, Choi teaches a metal electrode 170A formed over the epitaxial layer 120a.  Id.  Although “after the insulating layer is formed” is directed to process language that does not structurally limit the claim, the structure implied by the process language must be considered.  See MPEP 2113(I).   Choi teaches the structure implied by the process language, i.e. a metal electrode formed over the epitaxial layer.


	As to claim 7, Choi teaches:
A sapphire substrate 110.  

An epitaxial layer (120a in A2 region) over the substrate, wherein the epitaxial layer comprises: a first semiconductor layer 122a, a second semiconductor layer 126a, and a light emitting layer 124a between the first semiconductor layer and the second semiconductor layer.  The Examiner notes that “epitaxial” is process language that does not add or imply any structural limitations.  Choi teaches the structure as claimed.  See Choi, FIG. 3.

A plurality of opening structures at an edge of the epitaxial layer and extending to a surface of the substrate, thereby exposing a portion of a sidewall of the epitaxial layer and a portion of the surface of the substrate.  Choi teaches a plurality of opening structures on either side of region A2 that expose surfaces of the epitaxial layer (120a in A2 region) and the sapphire substrate 110.  Id.

An insulating layer 140B over the opening structures and covering the exposed portion of the sidewall of the epitaxial layer and the exposed portion of the surface of the substrate, wherein the insulating layer is a distribute Bragg reflective layer comprising alternatingly stacked SiO2 and TiO2 layers.  Choi teaches that insulating layer 140B may comprise a distributed Bragg reflector formed of SiO2 and TiO2 and alternatingly stacked at least twice.  Id. at ⁋⁋ [0058]-[0060].


 	As to claims 12-20, it is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. 
Although process language does not structurally limit a claim, the structure implied by the process language must be considered.  See MPEP 2113(I).   Choi, as previously discussed in the rejections of claim 1-3, 6, and 7, teaches the structure implied by the process language of claims 12-20. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 4 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi as applied to claim 1, and further in view of Doan et al. (U.S. Patent No. 7,687,322 B1), hereafter “Doan”.

 	As to claim 4, Choi does not teach inter alia the limitations of the reflective layer formed over the epitaxial layer.
 	On the other hand, Doan teaches a reflective layer (“Mirror”).  See Doan, FIG. 5a.  Although the language “prior to at least one opening structure is formed” is directed to process language that does not structurally limit the claim, the structure implied by the process steps must be considered.  See MPEP 2113(I).  Here, there is no structure implied by the process language as there is no structural relationship between the at least one opening and the reflective layer.  The language “prior to at least one opening structure is formed” is purely process language.
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a reflective layer as taught by Doan would yield the predictable benefit of reflecting photons.  See Doan, col. 4 ll. 44-46.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the reflective layer as taught by Doan into the LED structure as taught by Choi.

 	As to claim 5, Doan teaches a metal reflective layer.  Id. at col. 4 ll. 44-49.

 	Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi as applied to claim 7.

 	As to claim 8, Choi teaches the substrate having a lateral vertical edge (per the 35 U.S.C. § 112(b) rejection interpretation above) which necessarily has some distance from the edge to the sidewall of the exposed epitaxial layer.  However, Choi does not specify that exact distance.
On the other hand, the Examiner notes Applicant has not specified a criticality to the distance.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions or variable are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 	As to claim 9, Choi teaches a plurality of U-shaped opening structures.  Id. at FIG. 3.

No Prior Art Applied
 	No prior art has been applied to claims 10 and 11 in view of the unclear claim language.




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829